DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 15-17,21-28,30-31 and 45-51 are currently pending.
Priority:  This application is a 371 of PCT/IB2019/054743 (06/06/2019)
		and claims foreign priority to EP 18382398.8 (06/06/2018).
IDS:  The IDS dated 7/6/2022 was considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-17, 21-28, 30-31 and 45-51 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 15 refers to “a recalculated amount … as determined according to Equation 1”, however Equation 1 refers to “new amount in mg” and does not define “a recalculated amount”.  Thus, one of skill in the art would be uncertain and find the claim ambiguous as to whether these two amounts are the same or have some other relationship.  Claim 15 also refers to “target AUC in ng*h/mL” without clearly defining what the claim term refers to.  The term does not have an ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention and the specification only provides exemplary embodiments such that one of skill in the art would not be apprised of the metes and bounds of the claims.
Claim 16 refers to “a PPAR-gamma engagement biomarker” without clearly defining what this corresponds to.  The term does not have an ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention and the specification only provides exemplary embodiments such that one of skill in the art would not be apprised of the metes and bounds of the claims.
Claim 26, page 6, l. 1, refers to “the targeted concentration in ng/mL of 5 5-[[4-[2-[5-(1-“ where the bolded “5” has an unclear meaning.  
Claim 27 refers to “Doselast taken” without clearly defining the meaning in Equations 6, 7A-E.  Claim 27 uses the language “(v) administering an new amount” without sufficiently describing what this refers to and one of skill in the art would not know what amount to administer.
Claim 28 uses language such as “if the plasma concentration … is less than/more than /between XXX g*h/mL”, however the units used are not concentrations that one of skill in the art would clearly understand.
Claim 46 refers to “Compound (1)” without clearly describing what is being referred to.
Claims 49-50 refer “the target AUC” which differs from “the targeted exposure” in an unclear and confusing manner such that one of skill in the art would not be able to determine the metes and bounds of the claim.
Claim 51 refers to “AUCss” without clearly defining the scope of the term.  Claim 51 also uses apparent functional language of “wherein the oral dosage form provides an AUCss of [compound] of about 150 g*h/mL to about 240 g*h/mL”, however in this product claim there is no clear cut indication of the scope of the subject matter covered by the claim, only states a problem solved or a desired result obtained, and one of skill in the art would not know from the claim terms what structure is encompassed by the claim.  
The dependent claims also incorporate the indefinite language; thus, the claims are rejected as indefinite.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-17,21-28,30-31 and 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over Collazo et al. (WO2015150476) in view of Kawaguchi-Suzuki et al. (J. Chromatogr. B 969 (2014) 219–223), Kawaguchi-Suzuki et al. (Aliment Pharmacol Ther. 2017;46:56–61), Glauser et al. (US20090171697), and Holmes (US20140114676). 
Collazo teaches the administration of a therapeutically effective amount of the following compound (aka “hydroxypioglitazone” or “MIV”)
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

known as a PPAR gamma agonist to treat disease (claim 1, 28; p. 4, 22).
Regarding claim 15, although Collazo teaches a administering an effective amount of the same compound to a patient to treat disease (claim 1, 28; p. 4, 14), Collazo does not teach “obtaining a plasma sample from the patient after at least four days”, “determining the plasma concentration” of the compound and “administering a recalculated amount” of the compound “according to the Equation 1”.
	However, one of ordinary skill in the art would have considered Collazo’s specific teaching of determining an effective amount (p. 14, line 8): 
an appropriate "effective" amount in any individual case may be determined by one of ordinary skill in the art using routine experimentation. Thus, the dose of the active agent will depend on the nature and degree of the condition, the age and condition of the patient, and other factors known to those skilled in the art.

and used Collazo’s suggested routine experimentation such as “ADME: Absorption, distribution, metabolism and excretion” (p. 30-33) to determine the dose resulting in optimal therapeutic efficacy.  As was performed in Collazo (p. 30-33), one of ordinary skill in the art would have obtained a plasma sample and determine the concentration of the administered compound.  Furthermore, one of ordinary skill in the art would have used routine experimentation to find an adjusted/recalculated amount administered to achieve a therapeutic optimum plasma concentration for an individual.  One of ordinary skill in the art would have considered such a therapeutic drug monitoring technique routine as taught by Kawaguchi-Suzuki-2014 and Kawaguchi-Suzuki-2017 where plasma samples were collected and the amount of the compound was also determined.  Such target concentration dosing was well-known in the art as also taught by Glauser (claim 1, 8; Fig. 1-2) and Holmes (claim 1; Fig. 4).  Regarding the claim limitation of “after at least four days” one of ordinary skill in the art would have been motivated to measure the plasma concentration in a manner that would reflect a steady state, including 4 days (Kawaguchi-Suzuki-2017 p57-58; Holmes [0093]).  Regarding the claim limitation “according to the Equation 1”, the relationship corresponds to the ratio of the target concentration to the measured plasma concentration times the administered amount resulting in the measured plasma concentration which one of ordinary skill in the art would have readily considered.  One of ordinary skill in the art would have been additionally motivated to perform such dose optimization based on the teaching of Kawaguchi-Suzuki-2017 that “exposure index explained inter-patient variability in drug response to a significant extent and were shown to be significant factors predicting the clinical outcomes” (p. 60).  Therefore, one of ordinary skill in the art would have followed the teaching of Collazo to utilize the compound known as a PPAR in treating patients suffering from diseases including NAFLD and NASH (Kawaguchi-Suzuki-2017 p. 60) and arrive at the claimed invention.
	Regarding claim 16, the prior art teaches as above regarding optimizing dosage according to measuring plasma response parameters, such as the compound, but does not specifically teach measuring the plasma concentration of “a PPAR-gamma engagement biomarker”.  However, Kawaguchi-Suzuki-2017 teaches the known correlation between pioglitazone exposure and plasma levels of adiponectin (p. 59: “The relationship between changes in NAS and pioglitazone exposure indices and between changes in adiponectin
concentrations and pioglitazone exposure indices are described in Figure 2A and B respectively.”).  Thus, one of ordinary skill in the art would have known that adiponectin was an effective biomarker for therapeutic exposure to the instantly claimed compound (p. 60: “pioglitazone exposure index, which incorporates concentrations of the two major active metabolites hydroxypioglitazone”).  Such biomarkers are routinely used to determine optimal dosing (Holmes [0042]; Glauser claim 1-2, 8) and one of ordinary skill in the art would have reasonably considered using adiponectin to adjust dosing and arrive at the claimed invention.    
	Regarding claim 17, specifying plasma sample from after 7 days of administration, one of ordinary skill in the art would reasonably consider longer periods to achieve a steady state (Kawaguchi-Suzuki-2017 p57-58; Holmes [0093]) and arrive at the claimed invention.
	Regarding claim 21, specifying the hydrochloride salt is used, Callazo teaches pharmaceutically acceptable salts (claim 1) with examples of hydrochloride (p. 13: “Exemplary pharmaceutically acceptable salts include the salts of hydrochloric acid and hydrobromic acid.”).  In addition, Kawaguchi-Suzuki-2017 teaches the use of the related hydrochloride compound (p. 57, 61: “Actos (Pioglitazone Hydrochloride) Tablets”) thereby suggestion the same salt would be successful.  
	Regarding claim 22-23, as with claims 15 and 21 the prior art teaches the hydrochloride including optimizing the dosage and starting doses of “A typical daily dosage is from 0.1 to 200 mg, preferably from 20 to 200 mg” (Collazo p. 14). One of ordinary skill in the art would have considered similar parameters in optimization and arrive at the claimed invention.
	Regarding claim 24, where the compound is administered as a suspension, Collazo teaches use of suspensions (p. 13: “Oral solutions or suspensions are also preferred.”).
	Regarding claim 25, as with claim 16, Kawaguchi-Suzuki-2017 teaches the known correlation between pioglitazone exposure and plasma levels of adiponectin (p. 59: “The relationship between changes in NAS and pioglitazone exposure indices and between changes in adiponectin concentrations and pioglitazone exposure indices are described in Figure 2A and B respectively.”).  Thus, one of ordinary skill in the art would have known that adiponectin was an effective biomarker for therapeutic exposure to the instantly claimed compound (p. 60: “pioglitazone exposure index, which incorporates concentrations of the two major active metabolites hydroxypioglitazone”).  Such biomarkers are routinely used to determine optimal dosing (Holmes [0042]; Glauser claim 1-2, 8) and one of ordinary skill in the art would have reasonably considered using adiponectin to adjust dosing and arrive at the claimed invention.    
	Regarding claim 26, as with claims 15 and 24, the cited art teaches dose optimization of the same compound, including as a suspension, through measuring plasma concentrations of the compound.  Claim 26 further specifies different calculations based on the amount of time after the last administration which is not taught by Collazo.  However, one of ordinary skill in the art would be well-aware of the kinetics of ADME as described in Collazo and the secondary references (i.e. Holmes [0104], Figs. 5-12) and consider the pharmacokinetic model of dosing and account for a time interval since the last dose as influencing the measured plasma concentration.  Such calculations are routine in the art and one of ordinary skill in the art would have readily implemented and arrive at the claimed invention.
	Regarding claim 27, further comprising repeating the dose adjustment process, as with claim 26, one of ordinary skill in the art would have considered such an iterative process and it was well-known in the art and specifically taught by Holmes ([0093], Fig. 4).
	Regarding claim 28, as with claim 26, the cited art teaches dose optimization of the same compound, including as a suspension, through measuring plasma concentrations of the compound which one of ordinary skill in the art would have considered and arrive at the claimed invention.
	Regarding claims 30 and 45, depending from claim 28, one of ordinary skill in the art would have followed the teaching of Collazo in view of the success of Kawaguchi-Suzuki-2017 to utilize the compound known as a PPAR in treating patients suffering from diseases including NAFLD and NASH (Kawaguchi-Suzuki-2017 p. 60) and arrive at the claimed invention.
	Regarding claim 31, depending from claim 30, one of ordinary skill in the art would have followed the teaching of Collazo for the treatment of Alzheimer’s disease (claim 10) and arrive at the claimed invention.
	Regarding claim 46, as with the preceding claims, the prior art renders obvious the dose optimization utilizing plasma sampling and further where AUC measurements are performed.  Using the AUC as a measure of exposure is routine in the art and reported in Collazo (p. 21, Fig. 3) and (Kawaguchi-Suzuki-2017 p. 60) including adjustments for the amount of time since the last dose.  Such optimizations are routine and one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.
	Regarding claims 47-50, specifying the desired exposure, through routine experimentation one of ordinary skill in the art would have sampled such ranges and arrive at the claimed invention.
	Regarding claim 51 to the oral dosage form product, Collazo teaches an oral dosage form (p. 13, 20) which one of ordinary skill in the art would have arrived at through the obvious dose optimization detailed supra.  Furthermore, the measured properties of the product would have been inherent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-17,21-28,30-31 and 45-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9782395 in view of Collazo et al. (WO2015150476) in view of Kawaguchi-Suzuki et al. (J. Chromatogr. B 969 (2014) 219–223), Kawaguchi-Suzuki et al. (Aliment Pharmacol Ther. 2017;46:56–61), Glauser et al. (US20090171697), and Holmes (US20140114676). The patent claims methods of treating diseases with the same compound as taught by Collazo such that one of ordinary skill in the art would arrive at the instantly claimed invention for the same reasons as detailed in the 35 USC 103 rejection supra. 
Claims 15-17,21-28,30-31 and 45-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10179126 in view of Collazo et al. (WO2015150476) in view of Kawaguchi-Suzuki et al. (J. Chromatogr. B 969 (2014) 219–223), Kawaguchi-Suzuki et al. (Aliment Pharmacol Ther. 2017;46:56–61), Glauser et al. (US20090171697), and Holmes (US20140114676). The patent claims methods of treating diseases with the same compound as taught by Collazo such that one of ordinary skill in the art would arrive at the instantly claimed invention for the same reasons as detailed in the 35 USC 103 rejection supra. 
Claims 15-17,21-28,30-31 and 45-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 12-23 of copending application no. 16465043 in view of Collazo et al. (WO2015150476) in view of Kawaguchi-Suzuki et al. (J. Chromatogr. B 969 (2014) 219–223), Kawaguchi-Suzuki et al. (Aliment Pharmacol Ther. 2017;46:56–61), Glauser et al. (US20090171697), and Holmes (US20140114676). The copending application claims methods of treating diseases with the same compound as taught by Collazo such that one of ordinary skill in the art would arrive at the instantly claimed invention for the same reasons as detailed in the 35 USC 103 rejection supra. 
This is a provisional nonstatutory double patenting rejection.
Claims 15-17,21-28,30-31 and 45-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-27, 44 of copending application no. 16972375 in view of Collazo et al. (WO2015150476) in view of Kawaguchi-Suzuki et al. (J. Chromatogr. B 969 (2014) 219–223), Kawaguchi-Suzuki et al. (Aliment Pharmacol Ther. 2017;46:56–61), Glauser et al. (US20090171697), and Holmes (US20140114676). The copending application claims methods of treating diseases with the same compound as taught by Collazo such that one of ordinary skill in the art would arrive at the instantly claimed invention for the same reasons as detailed in the 35 USC 103 rejection supra. 
This is a provisional nonstatutory double patenting rejection.
Claims 15-17,21-28,30-31 and 45-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 16, 18, 28-29, 40-44, 53, 56-57, 59, 61-72 of copending application no. 16972366 in view of Collazo et al. (WO2015150476) in view of Kawaguchi-Suzuki et al. (J. Chromatogr. B 969 (2014) 219–223), Kawaguchi-Suzuki et al. (Aliment Pharmacol Ther. 2017;46:56–61), Glauser et al. (US20090171697), and Holmes (US20140114676). The copending application claims methods of treating diseases with the same compound as taught by Collazo such that one of ordinary skill in the art would arrive at the instantly claimed invention for the same reasons as detailed in the 35 USC 103 rejection supra. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1675